On May 8, 1935, deceased, a man about seventy-six years of age, executed a
paper purporting to be his last will and testament. He died two days later. Deceased had never married and his nearest relatives were cousins. He left an estate estimated to be worth from $7,000 to $10,000. By the terms of the alleged will after providing for the payment of his debts he left the sum of $300 to the priest who had been his spiritual adviser and some small legacies to certain cousins. All the rest of his estate he left to St. Joseph’s Sanitorium. Deceased had been an employee of that institution for more than thirty years prior to his death and made his home there. When the alleged will was offered for probate the relatives of deceased filed objections thereto on the ground that the testator was not of sound and disposing mind and memory and that he lacked testamentary capacity. After a trial before a jury a verdict was returned that decedent was not competent to make a will. The surrogate set the verdict aside as against the weight of the evidence and directed a new trial of the issues before another jury. From that order contestants appeal. Proponent has also appealed from the order of the court refusing to direct that the instrument propounded for probate is the last will and testament of the deceased. Order unanimously affirmed, with costs to both parties, payable out of the estate. Present —■ Hill, P. J., Rhodes, MeNamee, Crapser and Heffeman, JJ.